Justice MEYER
dissenting.
Underinsured motorist coverage is not required by law, since the insured may reject it. The repealed statute that governs this case, as well as the current statute, requires that the carrier offer underinsured coverage only to the holders of liability policies which exceed the minimum compulsory amounts of liability insurance. Even the currently effective statute, which provides that underinsured coverage must be offered in the amount of the upper limits of the owner’s liability policy, does not require the motorist to carry such insurance since he may reject the same simply by electing not to purchase the coverage.
I agree with the majority that, because of the erroneous language in its policy, Farm Bureau should be held to have provided underinsured motorist coverage in this case. I differ from the majority as to the amount of coverage applicable. In my opinion, Farm Bureau should be held to have provided $50,000 in underinsured coverage for the death of the plaintiffs decedent, which, after the $25,000 credit for sums recovered from the tort-feasor, would leave a net liability of $25,000.
Recovery in this additional amount of $25,000 does equity in this case. It cannot be said that Mrs. Proctor had an expectation of receiving the higher coverage. The statute in effect at the time the policy was purchased certainly did not explicitly so provide. Nor can any such expectation have arisen from the words of the policy. Though the policy provisions relating to underinsured cov*227erage were totally erroneous, they served specifically to notify the insured that the policy did not provide any underinsured coverage at all. Nor can any such expectation be said to have arisen from any inquiry made to the company by the insured. The erroneous policy provisions clearly informed the insured that if under-insured coverage was desired, she should make inquiry of her agent, and she made no such inquiry. Nor can any such expectation be said to have arisen from the fact that the insured purchased more than the minimum amount of uninsured coverage, because she did not. No evidence whatsoever has been produced which would suggest that the insured wanted or expected higher underinsured limits than the required minimum compulsory liability coverage.
While the statute has now been amended to specifically tie the amount of underinsured coverage to the amount of the liability coverage purchased by the insured and while there are probably only a few cases yet to be decided under the old statute, it is important to decide this case correctly. I vote to reverse the decision of the Court of Appeals.